Title: 11. A Bill Establishing a Board of Auditors, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly that there shall be a standing Board of Auditors for Public Accounts, to consist of three persons to be chosen from time to time, as vacancies shall happen, by joint ballot of both Houses of Assembly, and to continue in office until removed by the joint vote of both the said Houses; and where any person so appointed shall refuse to act, resign, or die, during the recess of Assembly, it shall be lawful for the Governor with advice of the Council of state, to appoint some other fit and able person to act in his stead, until the next meeting of the General Assembly. The Auditors so appointed shall not be capable of acting until they shall have taken the oath of fidelity to the commonwealth, and also an oath impartially and honestly to execute the duties of their office; which oaths, during the sessions of the High Court of Chancery, shall be taken before the said court, and during their vacation shall be taken before some judge thereof, and by him shall be certified to his next succeeding court and entered of record: Any two of the said Auditors so qualified, shall have power to proceed to business. The Auditors now in office, by virtue of former appointments, shall continue to act and be considered to all future intents and purposes as if they had been appointed by virtue of this act. The said Board of Auditors are authorised and required to state and keep an exact account of all articles of debit or credit hereafter to arise between this commonwealth and the United States of America, or any of them, or any other state, to raise and keep accounts with all officers of civil government who are intitled to receive from the public treasury salaries or wages fixed by law: To enquire into all legal expenditures for the army, navy, or militia of this commonwealth, and on requisition from the Governor, with the advice of Council, to give their warrant on the Treasurer for the advance of monies for such purposes, debiting therewith the  person to whom it is confided, and calling him in due time to render account of the application thereof: To examine all demands for the hire of horses, waggons, or other things employed, or impressed by authority of law, for the public service, or for the worth thereof, or injury done thereto, where the thing impressed has been consumed, lost, destroyed, or damaged in such service: To make just allowances to expresses employed by the Governor and Council, the Boards of War or Trade, or our Delegates in Congress, or sent on the public service to the Governor and Council, or to any Indian nation, the Governor and Council certifying there was good reason for sending such express, or to scouts, and to look outs, or any others doing services to the public, for which they are intitled in law to receive payment, and no person particularly authorised to ascertain the quantum of such payment: To allow annual pensions to officers, soldiers, sailors, and marines, of the army or navy raised by any act of General Assembly and disabled in the service, and to the widows of those slain or dying therein, as also sums in gross for their immediate relief, proportioning the same with impartiality and discretion to the nature of every case; such sums in gross however, to be given but once to any one person, and not to exceed one year’s pay, and such annual pension not to exceed full pay: To enter in account all draughts on the Treasurer for money by the Governor and Council for the public service: To certify such entry to the Treasurer for payment, and to audit in due time the expenditure thereof: To give warrants on the Treasurer for the payment or advance of wages to our Delegates in Congress, debiting each Delegate respectively with the warrant given in his name, and requiring account thereof to be rendered within three months after the expiration of his appointment: To audit all accounts for wages due to the members of the General Assembly for attendance therein, or for their travelling allowances, such attendance and allowances being previously entered with the clerk of the House, of which such member is, in separate books to be kept for that purpose and to lie during the session on the table of the House, and being certified by the said clerk, to be so entered; and to audit accounts for salaries or wages to the officers and attendants of the two Houses: To settle the expences of sending for the members of either House by special messengers: Of providing robes for the Speakers and clerks of both Houses, maces, lights, fuel, blank books, parchment, paper, and other articles necessary for the use of either House, or of the Governor and Council, the Boards of War or Trade, Treasurer, Register, or the Superior Courts of  Justice, while on duty in the capitol or in their offices: To audit all accounts for building or repairing houses or other articles of public property, such buildings or repairs being authorised by act of Assembly, or the previous vote of the two Houses of Assembly: To examine all claims for the support of prisoners where the public is chargeable with such support, or for the removal of any such to the prison of the General Court, or for the guard of criminals, or for jurors or witnesses attending their trials, or witnesses for the commonwealth attending a court of justice, or judicial officer in any other case; or for slaves executed by judgment of common law for any crime, or legally put to death under process of outlawry: To call for annually, and to examine the accounts of expenditures for the public trade, the public hospital, and for all works undertaken and carried on, at the public expence, by authority from the Legislature, and to enter the same in separate accounts: To enquire into all demands for bounties, or premiums payable by law, out of the public treasury, for the encouragement of particular manufacturers: Of bringing to justice public offenders: Of destroying noxious animals, or of any other matter: To examine and enter in account of all other demands, for money on the Treasurer, made under authority of any law heretofore passed, or hereafter to be passed: To settle the accounts of all public debtors, and of all collectors of any revenue or tax levied by act of General Assembly and payable to the Treasurer; or of any monies due to the public: To call upon such debtors or collectors to render account at proper times, and on their failure so to do, to instruct the Attorney General to institute proceedings at law for compelling them to justice, and though it should appear on trial that the defendant oweth no balance to the public, yet his having failed to render account to the Auditors and to take them in his quietus, shall subject him to the payment of all costs incurred by such proceedings, as well to himself as to the commonwealth: To require information on oath from any person, party or privy, of matters relative to any account under their examination and material for their information: To administer such oath where the party is attending, and where absent to take out a commission from the High Court of Chancery directed to any Justice of the Peace, to take his examination on interrogatories to be stated by them; whereon any such settlement a balance shall appear due to the public, to certify the same under their own hands to the Treasurer and hold the party charged therewith till he shall produce to them the Treasurer’s receipt for the same, on which they shall give him a quietus, debit the Treasurer therewith, and   certify such debits to the next committee of Assembly appointed to settle the Treasurer’s accounts; and where such balance is due from the public to certify it in like manner to the Treasurer, and debit the party with such certificate: To enter in proper accounts all loan office certificates hereafter to be given, and endorse on such certificates that they are entered in the said Auditors office, without which endorsement no such certificate shall be valid: To require counsel of the Attorney General on all doubts in matters of law relative to the duties of their office: To state and keep all the accounts coming under their examination, specially against each person, so as to shew the amount of all warrants and certificates given on the Treasurer, for what service or article of public expence they were given, or where they have been, for money advanced, to whom it was advanced, and for what purpose, and to preserve the vouchers in due order: And also to raise general accounts shewing the amount of the expenditures for the army, the navy, the militia, the public trade, the public works and manufactories of every kind, of pensions, claims, and all other expences of government, each stated in a collective view, under its separate and proper head, and to lay before the Assembly annually the said general accounts together with an account of all balances due to and from the public as nearly as they shall be able.
And it is farther enacted, that it shall not be lawful for the Treasurer to pay or receive any money on account of the public but on warrant or certificate from the Board of Auditors, unless in cases where any future act of Assembly shall in express words, and not by inference or implication only, declare that in that particular case it is to be understood as the intention, that the claim specified by such act shall not be audited in the regular course, save only that the salaries of the said Auditors, together with the accounts for the expences of their office for fuel, blank books, paper, presses for the preservation of their books and papers, and other implements necessary for the use of their office, shall be examined and certified for payment to the Treasurer by the Governor and Council. The said Auditors shall be allowed a clerk of accounts and an assistant clerk, to be appointed by themselves from time to time at their will, who, before entering on the exercise of their office, shall take the like oath and in like manner as is before directed for the said Auditors to take. Where the Auditors acting according to their discretion and judgment shall disallow or abate any article of demand against the commonwealth, and any person shall think himself agrieved thereby, he shall be at liberty to petition the High Court of  Chancery or the General Court, according to the nature of his case, for redress, and such court shall proceed to do right thereon, and a like petition shall be allowed in all other cases to any other person who is intitled to demand against the commonwealth any right in law or equity.
